Citation Nr: 1331184	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-08 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of burn scars of the hands. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to November 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The July 2009 rating decision reopened the claim of service connection for residuals of burn scars and denied it on the merits.  However, additional relevant service records have been added to the record following the prior January and September 2006 rating decisions.  The January 2006 rating decision stated that the evidence included service treatment records from June 1, 1966 through July 24, 1967, and there was no evidence of treatment for the claimed condition.  The July 2009 rating decision considered "additional" service treatment records from October 1968 which included treatment for burns on the hands.  Thus, the RO received additional, relevant, service records subsequent to the January 2006 rating decision.  Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name.  See 38 C.F.R. § 3.156(c).  Therefore, pursuant to of 38 C.F.R. § 3.156(c), VA must reconsider the Veteran's claim. 


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has residuals of burn scars of the hands.

CONCLUSION OF LAW

The criteria for service connection for residuals of burn scars of the hands have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify was satisfied via a letter sent to the appellant in May 2009.

The duty to assist has also been satisfied.  VA has obtained the appellant's service treatment records and the Veteran was afforded a VA examination in July 2009.  The VA examination is sufficient, as it considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim for service connection for residuals of burn scars of the hands at this time. 

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Residuals of Burn Scars of the Hands

While the Veteran's service treatment records from October 1968 document an in-service burn injury to the Veteran's hands, the evidence of record does not show that the Veteran suffers from a current disability.  In a July 2009 VA examination, the Veteran indicated that his scars are not painful, and that he does not experience skin breakdown or any functional impairment because of his scars.  The examiner did not find any scars during a skin examination.  The examiner noted that the Veteran can tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  The examiner did not diagnose the Veteran with any skin condition and explained that the Veteran's condition has resolved.  

In his October 2009 Notice of Disagreement, the Veteran stated that since his burn injury, the skin on his hands is very thin and sensitive to the sun.  The Veteran has also indicated that after exposure to the weather, his hands get very red, irritated and painful.  The Veteran is competent to report certain symptoms, such as those in his hands; however, his assertions that he currently has residuals of burn scars of the hands is outweighed by more specific medical assessment that is based on history and specific VA examination, which shows no current disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  Based on a careful review of the evidence, the Board finds that service connection for residuals of burn scars of the hands is not warranted as there is no evidence in the record that the Veteran has been diagnosed with burn scars or burn scar residuals at any time during the appeal period.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER


Entitlement to service connection for residuals of burn scars to the hands is denied. 




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


